Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the roasting probe." There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the roasting probe” will be interpreted as -a roasting probe-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nivala (US 20180351232 A1), hereinafter Nivala, in view of He (CN 102279063 A), hereinafter He.

Regarding claim 1, Nivala discloses a system for detecting temperature during roasting, comprising at least one roasting probe (12) and a transmission terminal (410), wherein 
the at least one roasting probe comprises a temperature sensor for detecting temperature of the roasting probe and a first wireless transmission component for transmitting the temperature detected to the transmission terminal (“wireless device 12 can include a wireless food thermometer, such as a wireless meat thermometer. As shown in FIG. 1, wireless device 12 transmits a wireless signal for reception by remote wireless device 10 outside of cooking appliance 200. In some implementations, the wireless signal can include a Radio Frequency (RF) signal such as, for example, a Bluetooth signal, or other wireless communication signal” paragraph [0023] and “wireless signal repeater 410 in FIG. 4 approximately doubles the range of the wireless signal from wireless device 12 outside of cooking appliance 200” paragraph [0037]), 
the transmission terminal comprises a circuit (“the retransmission of wireless signals may be bidirectional in that wireless signal repeater 412 may be used to receive wireless signals from one or more remote devices (e.g., remote device 10 in FIG. 4) and retransmit the wireless signals inside cooking chamber 202 to wireless device 12. Such bidirectional communication may also be required by some wireless communication protocols, such as Bluetooth” paragraph [0038]), a second wireless transmission component (412) and a third wireless transmission component (414) connected to a circuit: when the transmission terminal is connected to a roasting apparatus, the second wireless transmission component enters the roasting apparatus, and the second wireless transmission component is used to receive the temperature sent by the first wireless transmission component located on the roasting probe in the roasting apparatus and send the temperature to the third wireless transmission component through the circuit: and when the transmission terminal is connected to the roasting apparatus, the third wireless transmission component is located outside the roasting apparatus and sends the temperature (“wireless signal to be received by interior antenna 412 for retransmission by exterior antenna 414” paragraph [0039]) to an external terminal (10).

    PNG
    media_image1.png
    553
    517
    media_image1.png
    Greyscale

Nivala does not explicitly disclose the transmission terminal comprises a shell, wherein the circuit is a circuit board arranged in the shell (The examiner notes that some structure is depicted as at least partially surrounding the transmission terminal 410 and that a circuit capable of Bluetooth transmission would almost certainly be mounted on a board).

However, He teaches the transmission terminal comprises a shell, wherein the circuit is a circuit board arranged in the shell (“the circuit board 100 and the wireless transmission module 102 are arranged in the shell 103” abstract).

    PNG
    media_image2.png
    378
    515
    media_image2.png
    Greyscale

In view of He’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the transmission terminal comprises a shell, wherein the circuit is a circuit board arranged in the shell as is taught in He, in the system disclosed by Nivala because a circuit board is convenient for mounting components of a circuit and a shell will protect the circuit components.

Regarding claim 2, Nivala, as modified by He, discloses the system according to claim 1, wherein the transmission terminal further comprises a connecting part, and the transmission terminal is connected with the roasting apparatus through the connecting part (416).

Regarding claim 3, Nivala, as modified by He, discloses the system according to claim 2, wherein the second wireless transmission component is arranged on the connecting part, and the second wireless transmission component is located in the roasting apparatus (412).

Regarding claim 4, Nivala, as modified by He, discloses the system according to claim 3, wherein the second wireless transmission component is arranged on an end of the connecting part (414).

Regarding claim 5, Nivala, as modified by He, discloses the system according to claim 2, wherein the second wireless transmission component is detachably connected to the connecting part (It would be possible to detach the second wireless component 412 from the connecting part 416).

Regarding claim 6, Nivala, as modified by He, discloses the system according to claim 2. 

Nivala further teaches wherein the connecting part comprises a connecting rod (“coupling portion 516, which penetrates through hole 205” paragraph [0042]) and a conducting circuit arranged inside the connecting rod (“Wire 522 electrically connects exterior antenna 514 with interior antenna 512 through coupling portion 516” paragraph [0043]); the transmission terminal is connected with the roasting apparatus through the connecting rod; and the second wireless transmission component is connected with the transmission terminal through the conducting circuit (Figure 5A).

In view of Nivala’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the connection components as is taught in Nivala, in the system disclosed by Nivala because the substitution of one known element (the generic connection 416) for another (the specific connection of 516) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of connection element 516 would have yielded predictable results, namely, means for connecting the transmission terminal components to each other and to the roasting apparatus (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 8, Nivala, as modified by He, discloses the system according to claim 1, wherein the roasting probe comprises a probe power supply; and the probe power supply supplies power for the first wireless transmission component to send the temperature to the second wireless transmission component (“wireless device 12 can include a wireless food thermometer, such as a wireless meat thermometer. As shown in FIG. 1, wireless device 12 transmits a wireless signal for reception by remote wireless device 10 outside of cooking appliance 200. In some implementations, the wireless signal can include a Radio Frequency (RF) signal such as, for example, a Bluetooth signal, or other wireless communication signal” paragraph [0023]. Bluetooth would require a power supply).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nivala, in view of He, and further in view of Armstrong (US 20180116437 A1), hereinafter Armstrong.

Regarding claim 7, Nivala, as modified by He, discloses the system according to claim 1, wherein the first wireless transmission component is an antenna; 
the second wireless transmission component is a transceiver antenna (“the retransmission of wireless signals may be bidirectional in that wireless signal repeater 412 may be used to receive wireless signals from one or more remote devices (e.g., remote device 10 in FIG. 4) and retransmit the wireless signals inside cooking chamber 202 to wireless device 12” paragraph [0038]).

Nivala, as modified by He, does not disclose wherein the first wireless transmission component is a surface acoustic wave reflector antenna; 
the second wireless transmission component is a surface acoustic wave transceiver antenna; or 
the second wireless transmission component sends a first wireless signal to the first wireless transmission component, and receives a second wireless signal fed back by the first wireless transmission component.

However, Armstrong teaches wherein the first wireless transmission component is a surface acoustic wave reflector antenna; 
the second wireless transmission component is a surface acoustic wave transceiver antenna; and 
the second wireless transmission component sends a first wireless signal to the first wireless transmission component, and receives a second wireless signal fed back by the first wireless transmission component (“During operation, SAW temperature sensor 54 may selectively receive and/or transmit signals from acoustic wave reader 52. For instance, an interrogation signal, e.g., electromagnetic pulse, may be transmitted from acoustic reader at reader antenna 58. The interrogation signal may be received at sensor antenna 56 and converted into a surface acoustic wave on SAW temperature sensor 54. Characteristics of the surface acoustic wave (e.g., frequency) may be varied according to the temperature detected at the SAW temperature sensor 54. A condition signal, e.g., a temperature signal, may be transmitted from the SAW temperature sensor 54 in response to the received interrogation signal. The condition signal may be received at acoustic wave reader 52. The condition signal may reflect the characteristics of the surface acoustic wave that was induced by the interrogation signal. Moreover, the condition signal may reflect changes or conditions at the SAW temperature sensor 54. Once received, the condition signal may be interpreted as temperature data (e.g., sensed values) and/or transmitted to controller 50. Advantageously, conversion of the interrogation signal and transmission of the condition signal may be performed without the use of an on-board power source or battery at the SAW temperature sensor 54” paragraph [0028]).

    PNG
    media_image3.png
    555
    462
    media_image3.png
    Greyscale

In view of Armstrong’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first wireless transmission component is a surface acoustic wave reflector antenna; 
the second wireless transmission component is a surface acoustic wave transceiver antenna; or 
the second wireless transmission component sends a first wireless signal to the first wireless transmission component, and receives a second wireless signal fed back by the first wireless transmission component as is taught in Armstron, in the system disclosed by Nivala because Armstrong states that temperature may be determined “without the use of an on-board power source or battery at the SAW temperature sensor 54” (paragraph [0028]). Therefore, employing the surface acoustic technology of Armstrong will simplify the probe of Nivala.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nivala, in view of He, and further in view of Peroulis (US 20160265984 A1), hereinafter Peroulis.

Regarding claim 9, Nivala, as modified by He, discloses the system according to claim 1, wherein the first wireless transmission component receives an electrical signal reflecting the temperature fed back by the temperature sensor, and sends the temperature to the second wireless transmission component (“wireless device 12 can include a wireless food thermometer, such as a wireless meat thermometer. As shown in FIG. 1, wireless device 12 transmits a wireless signal for reception by remote wireless device 10 outside of cooking appliance 200. In some implementations, the wireless signal can include a Radio Frequency (RF) signal such as, for example, a Bluetooth signal, or other wireless communication signal” paragraph [0023] and “wireless signal repeater 410 in FIG. 4 approximately doubles the range of the wireless signal from wireless device 12 outside of cooking appliance 200” paragraph [0037]).

Nivala, as modified by He, does not disclose wherein the first wireless transmission component in the roasting probe is used to convert a wireless signal sent by the second wireless transmission component into electric energy so as to provide energy required by the temperature sensor for measuring the temperature.

However, Peroulis teaches wherein the first wireless transmission component in the probe is used to convert a wireless signal sent by the second wireless transmission component into electric energy so as to provide energy required by the temperature sensor for measuring the temperature (“the system 100 includes a sensor device 102 and a host device 104. The sensor device may comprise a temperature sensor 106 (which may optionally comprise an array of temperature sensors), a temperature sensor microcontroller unit (MCU) 108, a radio frequency (RF) power rectifier 110 connected to an antenna 112, a power regulator 114, and a communication module 116 having an antenna 118” paragraph [0013]).

    PNG
    media_image4.png
    443
    718
    media_image4.png
    Greyscale

In view of the teachings of Peroulis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the first wireless transmission component in the probe is used to convert a wireless signal sent by the second wireless transmission component into electric energy so as to provide energy required by the temperature sensor for measuring the temperature as is taught in Peroulis, in the system disclosed by Nivala because Peroulis states that the sensors have “a very compact footprint relative to conventional sensors of comparable capabilities” (paragraph [0010]). Therefore, including the powering arrangement of Peroulis will reduce the size of the probe by eliminating on-board batteries.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nivala, in view of Allen (US 20150194041 A1), hereinafter Allen.

Regarding claim 10, Nivala discloses a transmission terminal (410), comprising: 
a connecting part used to connect the transmission terminal to an external roasting apparatus (416); 
a second wireless transmission component, wherein when the transmission terminal is connected to the external roasting apparatus, the second wireless transmission component is located in the roasting apparatus and used to receive temperature sent by a roasting probe located in the roasting apparatus (“wireless signal to be received by interior antenna 412 for retransmission by exterior antenna 414” paragraph [0039]); and 
a third wireless transmission component, wherein when the transmission terminal is connected to the external roasting apparatus, the third wireless transmission component is located outside the roasting apparatus and used to send the temperature received by the second wireless transmission component (“wireless signal to be received by interior antenna 412 for retransmission by exterior antenna 414” paragraph [0039]) to an external terminal (10).

Nivala does not explicitly disclose a shell, the connecting part defined on the shell (The examiner notes that some structure is depicted as at least partially surrounding the transmission terminal 410).

However, Allen teaches a shell, the connecting part defined on the shell (“The remote unit 100 comprises a case 110 that encloses the internal components of the remote unit. The case 110 may be of any suitable material and construction, as will be appreciated by those in the art. The case 110 may be constructed to provide relative durability of the remote unit 100 in the operating environment. For example, in case of use of the remote device 100 with a grill 10 as depicted in FIG. 1, the case 110 may be constructed to resist the heat encountered due to proximity to the grill, e.g., 130.degree. F. or more. The case may also be constructed to resist environmental exposure such as water (e.g., rain), dust, etc. and food exposure (e.g., grease)” paragraph [0042] and “the case 110 may contain a recess 132 to receive the handle 130” paragraph [0043]).

    PNG
    media_image5.png
    462
    434
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    512
    409
    media_image6.png
    Greyscale

In view of Allen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a shell, the connecting part defined on the shell as is taught in Allen, in the transmission terminal disclosed by Nivala because Allen states that a shell protects the components of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tateda (US 4475024 A)

    PNG
    media_image7.png
    304
    511
    media_image7.png
    Greyscale

Cristiani (US 20060016806 A1) 

    PNG
    media_image8.png
    374
    423
    media_image8.png
    Greyscale

Reischmann (US 20170332841 A1) 

    PNG
    media_image9.png
    590
    466
    media_image9.png
    Greyscale

Ganguly (US 20180274986 A1) 

    PNG
    media_image10.png
    588
    471
    media_image10.png
    Greyscale

Chu (US 20200000310 A1) “The transceiver 106 operates to relay communications between various components of the system 100. For example, the transceiver 106 may be necessary when transmissions from the dishwasher thermometer 102 cannot be received during operation of the dishwasher 104 when the dishwasher 104 is closed because the dishwasher 104 acts as a Faraday cage and thus blocks or otherwise inhibits wireless communication between the dishwasher thermometer 102 and the data server 108. Accordingly, the transceiver 106 may be positioned in close proximity to the dishwasher 104 (or even integrated with the dishwasher 104) such that the wireless signals from the dishwasher thermometer 102 may be received by the transceiver 106” paragraph [0038]

    PNG
    media_image11.png
    515
    743
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762